UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1276


TANVEER S. MAJID,

                    Plaintiff - Appellant,

             v.

CENTRAL INTELLIGENCE AGENCY (CIA),

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:20-cv-00233-DKC)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tanveer S. Majid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tanveer S. Majid appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2018) complaint under 28 U.S.C. § 1915(e)(2)(B) (2018). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Majid v. Cent. Intelligence Agency, No. 8:20-cv-00233-DKC (D. Md. Mar. 4, 2020).

We deny Majid’s motion to expedite. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2